 1   KAREN L. LANDAU, CSB # 128728
     Attorney at Law
 2   2626 Harrison St.
     Oakland, California 94612
 3
     (510) 839-9230 (telephone)
 4
     Attorney for Alena Aleykina
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,         ) CR 16-142-JAM
                                       )
12        Plaintiff,                   ) Eastern California
                                       )
13        vs.                          )           ORDER
                                       )
14   ALENA ALEYKINA,                   )
                                       )
15        Defendant.                   )
16
17        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that court
18   reporter Kimberly Bennett shall prepare a transcript of the
19   hearing held on March 27, 2018.    The in camera portion of the
20   transcripts shall be produced to attorney Landau only, and shall
21   remain under seal until further order of this Court.
22        Dated: 11/9/2018
23                                   /s/ John A. Mendez_________________
                                     UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28


                                       --
                                        1
